Citation Nr: 0534887	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1998, for the grant of service connection for right eye optic 
neuropathy. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1977.

This appeal arises from a December 2001 rating decision that 
established entitlement to service connection for right eye 
blindness, effective from August 27, 1998, and the veteran 
seeks an earlier effective date.

The case was previously before the Board in October 2004, at 
which time it was Remanded to afford the veteran due process.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 

In June 2004, a hearing was held before a Veterans Law Judge 
who was designated by the Chairman of the Board to conduct 
the hearing and decide the issue on appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2005).  A transcript of the hearing is of 
record.  By a November 2005 letter, the Board informed the 
appellant that this Veterans Law Judge was no longer employed 
by the Board, that the law required the Veterans Law Judge 
who heard his testimony participate in any decision made on 
appeal, and that he had a right to another hearing by another 
Veterans Law Judge.  The veteran responded that he did not 
desire another hearing and that the appeal should be decided 
on the evidence of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In July 1987 the Board denied service connection for 
optic neuropathy of the right eye because visual disturbance 
of the veteran's right eye was not shown as related to 
service.

3.  On August 27, 1998, the veteran filed an application to 
reopen a claim of service connection for his right eye 
condition, and, thereafter, evidence was received associating 
the claimed disorder to the veteran's military service, which 
evidence was regarded as new and material.

4.  In a December 2001 rating action, the RO reopened the 
claim and established entitlement to service connection for a 
right eye condition effective from August 27, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
1998, for a grant of service connection for right eye optic 
neuropathy, have not been met.  38 U.S.C.A. §§ 1131, 5107, 
5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been promulgated.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2005); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  The 
Board observes that the veteran was notified by the various 
rating decisions, and by the December 21, 2004 notice letter 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  That 
letter was sent to the veteran, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  That letter explained in 
detail the elements that must be established in order to 
award an earlier effective date.  The letter informed the 
veteran of how effective dates were determined what evidence 
was needed to show entitlement arose prior to August 27, 
1998. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  In the December 2004 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as "records held by Federal agencies to include 
your service medical records or other military records, and 
medical records at VA hospitals."  He was also informed that 
VA would make "reasonable efforts to help you get private 
records or evidence necessary to support your claim.  We'll 
tell you if we are unable to get records that we requested.  
We'll also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  The December 2004 
letter informed the veteran that, "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103;
38 CFR § 3.159(b)(1). The December 2004 letter specifically 
requested that the veteran provide "any evidence in [his] 
possession that pertains to the claim".  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the December 2004 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  While that was 
not done in this case, the Board does not believe that the 
veteran has been prejudiced by such failure in timing. See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  Following receipt of the letter, the veteran was 
afforded ample opportunity to respond and to submit or 
identify evidence pertinent to his claim.  Based on this 
procedural history, the Board finds that the veteran was not 
prejudiced as to any required notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's copies of 
relevant VA and private treatment records.  The veteran was 
afforded a VA examination in November 2001.  The veteran 
submitted numerous private medical records and statements 
private medical providers.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He presented personal testimony before a 
Veterans Law Judge in June 2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Determination of Effective Date

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2005).

The veteran had filed for eye disorders of both eyes in May 
1982.  The RO, in a March 1985 rating, established service 
connection left optic nerve neuropathy and denied entitlement 
to service connection for optic neuropathy and defective 
vision of the right eye.  The veteran pursued an appeal with 
respect to the right eye claim.  In July 1987 the Board 
denied service connection for optic neuropathy and defective 
vision of the right eye, determining that the evidence did 
not show a relationship between the then existing right eye 
disorder and military service.  

The July 1987 Board decision is final and may not be revised 
except on a showing of clear and unmistakable error (CUE).  
See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1100 
(2005).  The Board, therefore, looks to claims made and 
evidence presented since this prior final denial to determine 
whether an effective date earlier than August 27, 1998 is 
warranted.

On August 27, 1998, the veteran filed an application to 
reopen a claim of service connection for his right eye 
condition.  Thereafter, evidence was received in March 2000, 
September 2001 and November 2001 that suggested an 
association between the claimed disorder to the veteran's 
military service, which evidence was regarded as new and 
material.  In a December 2001 rating action, the RO reopened 
the claim and established entitlement to service connection 
for the right eye condition effective from August 27, 1998, 
the date that the request to reopen was received.

The Board recognizes the veteran's contentions that he was 
experiencing right eye symptomatology as early as 1982, but 
that fact was supported by the record that was previously 
considered by the Board in July 1987.  

In the context of the claim for an earlier effective date, 
the Board must review the evidence to determine whether an 
active application to reopen the previously denied claim was 
filed after the Board's July 7, 1987 denial and before the 
current effective date of the award in question, August 27, 
1998.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  There is, however, no evidence that any 
communication or action from either the veteran, his 
representative, a Member of Congress or some other person 
acting on his behalf which reflects an intent to reopen his 
previously-denied claim of entitlement to service connection 
for a right eye disorder, prior to receipt of the application 
to reopen on August 27, 1998.


It bears emphasis that the Board is bound by the laws as 
passed by the Congress, and the applicable law with regard to 
effective dates for grants of disability compensation.  
Unfortunately, there is thus no legal basis for assigning an 
earlier effective date.  Accordingly, the claim must be 
denied.


ORDER

Entitlement to an effective date earlier than August 27, 1998 
for the grant of service connection for right eye optic 
neuropathy is denied. 


	                        
____________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


